Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 6 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2021.

Information Disclosure Statement
2.	The information disclosure statement filed on 8/14/2019 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.

Rejoinder of Claims
3.	Claims 1-5, 7-17, 19-20 are allowable.  Claims 6 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the allowable limitations of an allowable claims 3 and 15. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-IV as set forth in the Office action mailed on 12/14/2020, is hereby withdrawn and claims 6 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1 and 11 are directed towards a method and providing unit that include(s)/perform(s) the operations of “providing a virtual tomographic stroke follow-up examination image, the method comprising: receiving a sequence of temporally successive tomographic perfusion imaging data sets of a region for examination; calculating the virtual tomographic stroke follow-up examination image of the region for examination by applying a trained machine learning algorithm to the sequence of temporally successive tomographic perfusion imaging data sets received; and providing the virtual tomographic stroke follow-up examination image calculated”.
  	The cited and considered prior art, specifically those cited in the above acknowledged IDS as well as Lee (US PGPub 2020/0315455) that discloses a system for processing a medical image for personalized brain disease diagnosis and status determination, the system comprising: an image processing unit, 
	and Takeshima (US PGPub 2019/0336033) that discloses a memory configured to store a learned model including an input layer to which first MR data and second MR data relating to an imaging target the same as the first MR data and an imaging parameter different from the first MR data are inputted, an output layer from which third MR data is output with a missing portion of the first MR data restored, and at least one intermediate layer arranged between the input layer and the output layer;  and 
	and Calderon (US PGPUb 2019/0328355) that discloses a) providing an ultrasound observed data set derived from a measurement of one or more ultrasound waveforms generated by at least one source of ultrasound energy, the ultrasound energy being detected by a plurality of receivers located at an opposing side of a region within the intra-cranial cavity with respect to at least one source such that the receivers detect ultrasound waveforms from the source which have been transmitted through the skull and intra-cranial cavity, the observed data set comprising a plurality of observed data values;  b) providing at least one starting model for at least a portion of the head comprising a skull component and a soft tissue component, the skull component comprising a plurality of model parameters representative of the physical properties and morphology of the skull through which intra-cranial tissue is being imaged, and the soft tissue component comprising a plurality of parameters representative of the physical properties of the intra-cranial tissue being imaged;  c) generating a predicted data set comprising a plurality of predicted data values from the starting model of the skull and of the intra-cranial tissue;  d) comparing the observed and predicted data values in order to generate an updated model of at least one physical property within at least a region of the intra-cranial cavity;  and e) using the updated model to image a region of the inter-cranial cavity to identify tissue composition and/or morphology within the intra-cranial cavity,

	and Nagao (US PGPub 2016/0314589) that discloses a medical image displaying device comprising: an acquirer to acquire multiple groups of tomographic images of multiple examinations to be compared with each other from a storage that stores the multiple groups of tomographic images captured in multiple tomographic examinations of a subject;  a sorter to sort the acquired groups of tomographic images captured in the multiple examinations in the forward or reverse order along an imaging direction;  an extraction unit to extract a subgroup of tomographic images containing a lesion region from each acquired group of the tomographic images captured in the multiple examinations;  a coordination unit to coordinate the subgroups of the tomographic images captured in the multiple examinations, the subgroups of the 
	and Takemoto (US PGPub 2015/0071520) that discloses an image processing apparatus comprising: a reference value calculating unit that calculates a reference value used for normalizing a flow of a contrast material, on a basis of a chronological transition of a signal intensity of the contrast material in a predetermined region, for each of a plurality of groups of X-ray images chronologically taken while using the contrast material;  a generating unit that, for each of the plurality of groups of X-ray images, normalizes the flow of the contrast material at each of pixels by using the reference value calculated by the reference value calculating unit and generates an image in which a feature value of the normalized flow of the contrast material is reflected in each of the pixels;  and a display controlling unit that causes a predetermined display unit to display the image generated by the generating unit,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1 and 11 are allowed.
	Claims 2-10 and 12-20 are allowed for being dependent upon allowed base claims 1 and 11.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664